DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 and 14-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The evidence submitted in the declaration under CFR 1.132 has been sufficient to show that one of ordinary skill in the art would have understood the applicant to be in possession of a gearbox integrated to adjust a torque or speed of the gear.  See particularly the evidenced provided on page 3 of the other reference documents submitted by the applicant on 09 February 2022 teaching that adjustment of speed and torque are characteristics of gearboxes (i.e. inherent).  
The independent claims now require the gear box to adjust the torque or speed of the gear instead of the gears of the gear box.  This overcomes the lack of written description, however, upon further search and consideration, these limitations were found obvious as discussed herein below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-6, 8-12, 14-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pastyr et al. (USPN 6,730,924) in view of Perraudin (as submitted with the office action of 07/09/21) in view of Saito (USPN 5,025,893) or Yang (WO2019/047061) (copy of publication and machine translation submitted herewith) in view of Nagata (US pgPub 2008/0292058)1 and further in view of Perkins (US pgPub 2008/0165930) as evidenced by Dehler et al. (US pgPub 2010/0278310).
Regarding claim 1, Pastyr et al. teach a beam-blocking leaf (fig. 4, 4 or 4’) comprising a body portion (6 or 6’) and a head portion (7 or 7’) including an end surface (5 or 5’), wherein the head portion is movable relative to the body portion (col. 9, lines 38-42 teaches when leaves 4 and 4’ are displaced in accordance with the arrows 48, the front parts 7 and 7’ are simultaneously turned about an imaginary axis of rotation 36 such that the front edges 5 and 5’ are always aligned parallel to the rays 2”   That is, the front parts 7 or 7’ are rotatable relative to the rear parts 6 or 6’ by rotations about axis 36), 
a first moving mechanism comprising a motor (col. 5, lines 63-65 teach movements (i.e. of front part and rear part) may be effected with separate drives, thus a first moving mechanism comprising a drive (i.e. motor)) and a flexible wire (fig. 10a, 29) coupling the head portion to a second moving mechanism (figure 10 shows head portion coupled with cable 29 and col. 5, lines 63-65 teaches separate drives, thus the wire is coupled to the separate drive)  wherein the head portion is rotatable by the second moving mechanism allowing the end surface of the head portion to change an orientation relative to the body portion (rotation of front part 7 or 7’ relative to 
 While Pastyr et al. teaches a suggests a spindle as an alternative to the gear and separate drives, Pastyr fails to disclose wherein the body portion is provided with a channel configured to receive a screw coupled to the first moving mechanism comprising a motor allowing the screw to move in the channel to drive the body a linear direction.
However, Perraudin teaches wherein the body portion (fig. 2, 5) is provided with a channel (17) configured to receive a screw (page 4, lines 140-145) coupled to the first moving mechanism (19) comprising a motor (fig. 3 shows motor 47c and page 4, lines 136-140 teach motor means  consisting of a nut 54 to transform a circular movement of screw) allowing the screw to move in the channel to drive the body a linear direction (page 4, lines 140-150).
wherein the body portion is provided with a channel (fig. 2, 17, line 143-144 on page 3) configured to receive a screw operable to drive the body portion in a linear direction (page 3, lines 140-150).
Perraudin modifies Pastyr et al. by teaching how a spindle drive could be implemented.
Since both inventions are directed towards devices to provide linear motion, it would have been obvious to one of ordinary skill in the art to substitute the gear mechanism of Pastyr et al. for the screw drive of Perraudin because it would predictably 2 a spindle drive (such as in Pastyr et al.) is a screw ([0014]).  Therefore, it would have been obvious to one of ordinary skill in the art to substitute the gear drive of Pastyr et al. for the screw mechanism of Perraudin because it would solve the problem as to how to integrate a spindle drive into the collimator of Pastyr et al. 
While Pastyr teaches the body portion provided with a roller 62, Pastyr differs from the claimed invention by not disclosing the roller 62 of leaf to comprise a groove (i.e. claimed body portion provided with a groove). Thus the combined device fails to disclose a groove configured to receive the flexible wire.
However, Saito is teaches a groove configured to receive a flexible wire (col. 3, lines 37-39).
Saito modifies the combined device by suggesting a groove structure for the roller of Pastyr.
Since both inventions are directed towards rolling devices, it would have been obvious to one of ordinary skill in the art to provide the groove of Saito in the roller provided on the leaf of Pastyr because it would ensure that the ropes (i.e. wire) does not climb out of the groove (col. 3, lines 37-39), thus reducing the chance of malfunction of the MLC.
Alternatively, Yang teaches a groove configured to receive a flexible wire (page 11, second full paragraph teaches rope grooves of wheels 401, 402 and 403.  Figure 1-1 shows wheels 401-403 associated with leaf “X”).
Yang modifies Pastyr by suggesting a groove for the roller associated with the leaf.
Since both inventions are directed towards movement of a leaf via a wire, it would have been obvious to one of ordinary skill in the art to provide a rope groove of Yang in the roller of Pastyr because it would ensure transmission direction of the blade.  That is, the groove provides for proper alignment of the cable of Pastyr with respect to the roller and thus ensuring the transmission of the wire is aligned for translation of the head.
While Pastyr teaches separate drives, Pastyr fails to disclose the details of the second moving mechanism thus fails to disclose the flexible wire coupling the head portion to a second moving mechanism comprising a motor operable to drive a mover guided by a rail.
However, Nagata teaches the flexible wire (3) coupling the head portion (at 4) to a second moving mechanism (10) comprising a motor (12) operable to drive a gear (15 disclosed to be a slider that may be a pinion gear ([0178])) guided by a rail (14)3.
Nagata modifies Pastyr by showing how a flexible wire could be guided when using independent drives.
Since both inventions are directed towards movement of a collimator leaf by a flexible wire, it would have been obvious to one of ordinary skill in the art to modify second movement mechanism of Pastyr to have the driver of Nagata because it would resolve the problem as to how to drive the flexible cable when operating with separate drives.  Moreover, the drive of Nagata prevents motor breakage ([0040]).
Alternatively, interpreting Nagata not to teach a gear Nagata teaches a mover comprising a ball screw ([0179]), Nagata may fail to disclose the claimed gear.
However, Ji teaches it was known to replace a rack and pinion gear in for ball screws (page 4, lines 42-44 recite “it is also possible to use known rack and pinion gear instead of the ball screw).
Ji modifies the combined device by suggesting the substitution of the ball screw 15 for rack and pinion gear.
Since both inventions are directed towards moving collimator leaves it would have been obvious to one of ordinary skill in the art to substitute the ball screw and guide of Nagata for the rack and pinion gear (i.e. gear and guide) of Ji because the substitution would have led to the predictable result of allowing for linear motion.  Indeed, Nagata appears to make the suggestion in paragraph [0178], see discussion above.
The combined device further differs from the claimed invention by not disclosing a gearbox including a combination of gears integrated to adjust a torque or speed of the gears.
However, Perkins teaches a gearbox (fig. 2, 22) including a combination of gears integrated to adjust a torque or speed (inherent function of a gearbox and gear box 
Perkins modifies the combined device by suggesting a gearbox for the rack and pinion modification of Nagata (or Nagata in view of Ji).  
Since both devices are directed towards rack and pinion drives, it would have been obvious to one of ordinary skill in the art to provide the combined device with gearboxes because gear boxes resolve the issues with poor dynamic characteristics of an electric motor (see as evidence paragraph [0019] of Dehler et al. (US pgPub 2010/0278310)).
Regarding claim 2, Pastyr et al. teach wherein the end surface of the head portion comprises a substantially flat surface (fig. 4 shows 5 or 5’ with a substantially flat surface.  Moreover, col. 9, lines 41-42 teach front edges 5 and 5’ are always aligned parallel to the rays 2, thus requiring a substantially flat surface)
Regarding claim 3, Pastyr et al. teach wherein the beam-blocking leaf comprises a longitudinal axis along the body portion (axis along displacement arrow 48), and the head portion is rotatable about an axis generally perpendicular to the longitudinal axis (front part 7/7’ are rotatable about axis 36 perpendicular to axis 48), allowing an angle of the substantially flat surface relative to the longitudinal axis to change (rotation about 36 such that edges 5/5’ of front part 7/7’ remain parallel to rays 2 and edges 5/5’ of 7/7’ are displaced from central line 17. Thus allowing an angle of flat surface 5/5’ to change relative to 48.  col. 9, lines 35-46).
Regarding claim 4, Pastyr et al. teach wherein the head portion is continuously rotatable about the axis clockwise or counterclockwise (figures 10a/10b the adjustment range wherein the head portion 7/7’ is rotated clockwise (fig. 10a) or counter clockwise (10b).  The rotation is continuous since displacement along 48 of leaf simultaneously causes front part 7/7’ to turn about 36 in one direction or another, see col. 9, lines 38-46.  Note continuous is interpreted to mean not stopping during displacement.  Since the rotation about 36 occurs by turning, while the leaves are displaced, the motion is continuous during displacement.)
Regarding claim 5, Pastyr et al. teach wherein the head portion further comprises a rounded back surface, and the body portion comprises a concave surface generally complementary to the rounded back surface to facilitate rotation of the head portion (col. 9, lines 26-30 and figure 4).
Regarding claim 6, Pastyr et al. teach wherein the rounded back surface of the head portion has a substantially constant radius (col. 9, lines 26-30, note semi-circular requires a constant radius).
Regarding claim 8, Pastyr et al. teach a collimator (fig. 4), comprising: a first beam-blocking leaf (4) and a second beam-blocking leaf (4’) arranged opposed to the first beam-blocking leaf (as seen in figure 4), the first and second beam-blocking leaves being longitudinally movable relative to each other (via rotation of front parts 7,7’ or as illustrated in figure 2), wherein at least one of the first and second beam-blocking leaves comprises a body portion (6) and a head portion (7) including an end surface (5), the head portion being movable relative to the body portion, thereby allowing the end surface of the head portion to change an orientation relative to the body portion (see 
The remaining limitations are obvious as discussed above in claim 1.
Regarding claim 9, Pastyr et al. teach wherein the head portion of the at least one of the first and second beam-blocking leaves comprises a substantially flat end surface (5) and a rounded back surface (semi-circular col. 9, lines 26-30), and the body portion of the at least one of the first and second beam-blocking leaves comprises a concave surface generally complementary to the rounded back surface to facilitate rotation of the head portion (col. 9, lines 26-30).
Regarding claim 10, Pastyr et al. teach wherein the rounded back surface of the head portion has a substantially constant radius (col. 9, lines 26-30, note semi-circular requires a constant radius).
Regarding claim 11, Pastyr et al. teach wherein the at least one of the first and second beam-blocking leaves has a maximal travel range (inherent to a MLC), and the head portion of the at least one of the first and second beam-blocking leaves is continuously24 rotatable throughout the maximal travel range of the at least one of the first and second beam-blocking leaves (rotation of front part 7 occurs simultaneous with This alignment is ensured in all positions, even when the central line 17 is crossed”.  That is, in order to ensure alignment for all positions the front part must inherently move to align the front part with the ray 2 at all displacement positions of 4 along axis 48).
Regarding claim 12, Pastyr et al. teach wherein each of the first and second beam- blocking leaves comprises the head portion and the body portion (as seen in figure 4).
Regarding claim 14, Pastyr et al. teach a plurality of beam-blocking leaves arranged side by side in a first bank (fig. 2, 4), a plurality of beam-blocking leaves arranged side by side in a second bank opposed to the first bank (fig. 2, 4’), wherein the plurality of beam-blocking leaves in the first bank are longitudinally movable relative to the plurality of beam- blocking leaves in the second bank (col. 8, lines 16--33), forming a plurality of pairs of beam- blocking leaves (col. 8, lines 30-34), and wherein the first beam-blocking leaf is arranged in the first bank and the second beam-blocking leaf is arranged in the second bank forming a pair of beam-blocking leaves longitudinally movable relative to each other (inherent to MLC to form aperture that corresponds to the shape of the object to be treated).
Regarding claim 15, Pastyr et al. teach wherein the head portion of the at least one of the first and second beam-blocking leaves comprises a substantially flat end surface and a rounded back surface (col. 9, lines 24-30, note semi-circular has a rounded back and flat front as seen in figure 4), and the leaf body portion of the at least one of the first and second beam-blocking leaves comprises a concave25 surface generally complementary to the rounded back surface to facilitate rotation of the head portion (col. 9, lines 26-30).
Regarding claim 16, Pastyr et al. teach wherein each of the first and second beam-blocking leaves comprises a body portion and a head portion (figure 4 shows collimator leaves 4 and 4’ comprising rear parts and front parts, figure 2 shows the principle of a collimator 1 designed as a multi-leaf collimator using collimator leaves 4 and 4’, thus it is interpreted that each leaf 4, 4’of figure 2 comprise the leaf components of 4 and 4’ see in figure 4), the head portion of each of the first and second beam-blocking leaves comprising an end surface (5/5’) and being movable relative to the body portion of corresponding leaf-blocking leaf (via rotation see discussion above in claim 1), thereby allowing the end surface of the head portion of each of the first and second beam- blocking leaves to change an orientation relative to the body portion of corresponding beam-blocking leaf (best seen in figure 10a as compared to figure 10b which shows the head portion 7/7’ changing orientation relative to the body portion 6/6’), and the head portion of each of the first and second beam-blocking leaves comprises a substantially flat end surface and a rounded back surface, and the body portion of each of the first and second beam-blocking leaves comprises a concave surface generally complementary to the rounded back surface of the head portion of corresponding beam-
Regarding claim 17, Pastyr et al. teach wherein each of the plurality of beam-blocking leaves in the first and second banks comprises a body portion and a head portion (figures 2 and 4 see elements of leaves 4 and 4’), the head portion of each of the plurality of beam-blocking leaves in the first and second banks comprises a substantially flat end surface and a rounded back surface (col. 9, lines 26-30), and the body portion of each of the plurality of beam-blocking leaves in the first 26 and second banks comprises a concave surface generally complementary to the rounded back surface of the head portion of corresponding beam- blocking leaf (col. 9, lines 26-30).

Regarding claim 19, Pastyr et al. teach a method of collimating a radiation beam from a source (inherent in the apparatus of figures 2 and 4), comprising: providing a multileaf collimator (MLC) (fig. 2), wherein the MLC comprises: a plurality of beam-blocking leaves arranged side by side in a first bank (4), and a plurality of beam-blocking leaves arranged side by side in a second bank opposed to the first bank (4’), wherein beam-blocking leaves of at least selected pairs of the plurality of pairs each comprises a body portion (6, 6’ in figure 4) and a head portion (7, 7’ in figure 4), the head portion comprising an end surface (5, 5’) and being movable relative to the body portion (via rotation see discussion above in claim 1), thereby allowing the end surface of the head portion to change an orientation relative to the source (col. 9, lines 38-46, note displacing edges 5 and 5’ from center line 17 such that they point toward the 
The remaining limitations are obvious as discussed above.
Regarding claim 20, Pastyr et al. teach wherein the head portion of the selected pairs of the beam-blocking leaves comprises a substantially flat end surface and a rounded back surface (col. 9, lines 26-30), and the body portion of the selected pairs of the beam-blocking leaves comprises a concave surface generally complementary to the rounded back surface of the head portion (col. 9, lines 26-30), and wherein the adjusting comprises aligning the substantially flat end surface of the head portion of the at least some of the selected pairs of beam-blocking leaves to the source (col. 9, lines 42-46).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pastyr et al. in view of Perraudin in view of Yang in view of Nagata in view of Perkins and further in view of Bourne et al. (US pgPub 2009/0207975).
Regarding claim 7, Pastyr et al. fails to disclose wherein the end surface of the head portion comprises a slightly rounded surface.
However Pastyr et al. teaches rounded front edges 5 5’ in figure 3a to reduce half-shadows (col. 8, lines 49-51).
It would have been obvious to one of ordinary skill in the art to curve the end surfaces of Pastry et al. as done in the prior art because it would further reduce half-shadows thus improving collimation of the beam.
Alternatively, Bourne et al. teach wherein the end surface of the head portion comprises a slightly rounded surface ([0025] “A front edge 42 projects into the radiation beam and is gently curved so that the penumbra is minimized regardless of the translational position of the leaf”).
Bourne et al. modifies Pastyr et al. by suggesting gently rounding the end surface of the head portion.
Since both inventions are directed towards MLC for the purpose of minimizing penumbra, it would have been obvious to one of ordinary skill in the art to gently curve the end surface of Pastyr in the manner done by Bourne because the penumbra would be further minimized regardless of the translational position of the leaf.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Pastyr et al. in view of Perraudin in view of Yang in view of Nagata in view of Perkins and further in view of Prince (US pgPub 2012/0043482)
Regarding claim 18, Pastyr et al. fails to disclose wherein the plurality of beam-blocking leaves in the first and second banks are arranged in two or more levels.
However, Prince et al. teach wherein the plurality of beam-blocking leaves in the first and second banks are arranged in two or more levels (abstract).
Prince modifies Pastyr et al. by suggesting multiple levels of banks of beam blocking leaves.
Since both inventions are directed towards MLC, it would have been obvious to one of ordinary skill in the art to apply multiple levels as done in Prince to the device of Pastyr et al. because it would significantly reduce leakage effects and improve beam shaping resolution ([0005]).  


Relevant art of interest to the applicant


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616. The examiner can normally be reached M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Alone or in combination with Ji ( DE102009006097)
        2Linak (Linak, “why spindle design matters in industrial actuator, https://www.linak-us.com/segments/techline/actuator-academyindustrial-actuators/why-spindle-design-matters-in-industrial-actuators/) (copy of publication submitted with the office action of 10/07/2021).
        
        3 Alternatively, paragraph [0179] of Nata teaches that the slider drive shaft 14 and slider 15 may be connected via a drive screw. Ji (DE102009006097) teaches that a rack and pinion was known to be a suitable replacement for a ball screw (page 4, last sentence of third paragraph from the bottom of the page).  Thus, if applicant does not agree Nagata sufficient to teach a gear and rack (i.e. rail) as elements 15 and 14, such a substitution would have been obvious and predictable as evidenced by Ji